FOR PUBLICATION                 FILED
               UNITED STATES COURT OF APPEALS               FEB 16 2018
                                                        MOLLY C. DWYER, CLERK
                                                         U.S. COURT OF APPEALS
                       FOR THE NINTH CIRCUIT

ALEC MARSH,                           No.    15-15791

             Plaintiff-Appellant,     D.C. No. 2:14-cv-01038-SMM
                                      District of Arizona,
 v.                                   Phoenix

J. ALEXANDER'S LLC,                   ORDER

             Defendant-Appellee.


CRYSTAL SHEEHAN,                      No.    15-15794

             Plaintiff-Appellant,     D.C. No. 2:14-cv-00464-SMM

 v.

ROMULUS INCORPORATED, DBA
International House of Pancakes,

             Defendant-Appellee.
SILVIA ALARCON,                          No.   15-16561

            Plaintiff-Appellant,         D.C. No. 2:14-cv-00465-SMM

 v.

ARRIBA ENTERPRISES
INCORPORATED, DBA Arriba Mexican
Grill,

            Defendant-Appellee.


SAROSHA HOGAN; NICHOLAS                  No.   15-16659
JACKSON; SKYLAR VAZQUEZ;
THOMAS ARMSTRONG; PHILIP TODD;           D.C. Nos.   2:14-cv-00051-SMM
MARIA HURKMANS,                                      2:14-cv-00766-SMM
                                                     2:14-cv-00768-SMM
            Plaintiffs-Appellants,                   2:14-cv-00769-SMM
                                                     2:14-cv-01243-SMM
 v.                                                  2:14-cv-01244-SMM

AMERICAN MULTI-CINEMA, INC.,
DBA AMC Theatres Esplanade 14,

            Defendant-Appellee.


NATHAN LLANOS, an individual,            No.   16-15003

            Plaintiff-Appellant,         D.C. No. 2:14-cv-00261-SMM

 v.

P.F. CHANG'S CHINA BISTRO, INC.,

            Defendant-Appellee.




                                     2
KRISTEN ROMERO, an individual,          No.   16-15004

             Plaintiff-Appellant,       D.C. No. 2:14-cv-00262-SMM

 v.

P.F. CHANG'S CHINA BISTRO, INC.,

             Defendant-Appellee.


ANDREW FIELDS, an individual,           No.   16-15005

             Plaintiff-Appellant,       D.C. No. 2:14-cv-00263-SMM

 v.

P.F. CHANG'S CHINA BISTRO, INC.,

             Defendant-Appellee.


ALTO WILLIAMS,                          No.   16-15118

             Plaintiff-Appellant,       D.C. No. 2:14-cv-01467-SMM

 v.

AMERICAN BLUE RIBBON HOLDINGS
LLC,

             Defendant-Appellee.




                                    3
STEPHANIE R. FAUSNACHT,                         No.    16-16033

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01561-SMM

 v.

LION'S DEN MANAGEMENT, LLC, DBA
Denny's,

                Defendant-Appellee.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel disposition in these cases shall

not be cited as precedent by or to any court of the Ninth Circuit.

      Judge Murguia did not participate in the deliberations or vote in these cases.




                                          4